Case: 1:18-cr-OO70l-CAB Doc #: 11 Filed: 12/10/18 1 of 5. Page|D #: 39

l .
Ar » e,
George ]. Argie _ gl
george@advarrys.com D,Amico
Louis A. D’Arnico z Dominic ]. Vitamonio

» ` v s
lou@advarrys.com & v lmtonlo dominic@advattys.coxn

 

6449 Wilson Mills Road, Mayf`ield Village, Ohio 44143 »- OH`ice: (440) 449-3333 w Fax: (440) 449»4031-

December 10,72018
VlA ELECTRONIC MAIL ONLY

Chelsea S. Rice ,
Assistant United States Attorney -
Oftice of the U.S. Attorney-Cleveland »
801 West Superior Avenue, Suite 400
Cleveland, Ohio 44113
Chelsea.Rice@usdoi.gov

Re: United States of America v. Eric Witherspoon
USDC Case No. 1218-cr~00701

Dear Assistant U.S. Attorney Rice:

Pursuant to Rule 16 of the Federal Rules of Criminal Procedure and other authority cited
herein the purpose of this letter is to request disclosure of the following information and
documents relative to the above captioned matter.

Defen__;__dant’s Statements - Rgle 16 (a) ( 11 (A)

l. Any written or recorded statement made by the defendant within the possession, custody
or control of the government, to include such statements presently within the possession or
control of government, law enforcement officers or informants, the existence of which may
become known to you through the existence of due diligence

2. That portion of any written record containing the substance of any oral statement made by
the defendant (including police or agent notes) in response to interrogation by a person _
then known to the defendant to be a government agent This request seeks relevant oral
statements regardless of whether the government intends to use them in evidence

3. I also request that you determine whether defendant has made an oral statement to any law
enforcement officer or agent which the government intends to use at trial but which has not
been reduced to writing If such a statement is found to exist, it is requested that you cause
it to be reduced to writing and produced

 

Attorneys at Law

Case: 1:18-cr-OO70l-CAB Doc #: 11 Filed: 12/10/18 2 015. Page|D #: 40

Chelsea S. Rice

Assistant United States Attorney
December 10, 2018

Page 2

Oral Statements of Co-Defendants

Any and all statements made by Co~Defendants, material to resolving any issues of severance
under Brzmton v. United States, 391 U.S. 123 (1968); Cruz v. New York, 481 U.S., 186 (1987);
Richardson v. Mczrch, 481 U.S. 200 (1987).

Defendant's Prior Criminal Record - Rgle 16 (a) (1) (B)

Defendant requests a copy of his prior criminal record, including all matters known to or
reasonably discoverable by the government that may affect the criminal history score under the
United States Sentencing Guidelines.

Documents and Tangible Obiects - Rule 16(:_1) (1) (C)
This is to request that you produce the following documents (copies) and tangible objects:
(a) those which the government intends to use as evidence in chief at trial;

(b) those which were obtained from or belong to the defendant (together with a description of
where each item was found or obtained); and

(c) those which are material to the preparation of the defense_, including but not limited to
documents and tangible objects relevant to any "other offense" evidence that the
government intends to introduce at trial under Rule 404(b). 1 would consider all documents
and objects which have been obtained or confiscated by the government from outside
sources during its investigation(s) of this case to be material to the preparation of the
defense and therefore producible; and request notice of any government decision to refrain
from producing any such materials, so that a judicial decision as to production may, if
warranted, be sought

Reports of Examinations and Tests - Rule 16 (a) (1) (D)

Defendant requests production of copies of all results or reports of physical or mental examinations
and scientific tests or experiments which are in the govemment’s possession, custody or control,
or the existence of which may become known to the govemment through the exercise of due
diligenee, which have been obtained or ordered (upon receipt by the government) relative to this
case, in that they would be material to preparation of the defense Please advise me of any decision
to refrain from producing any such materials, so that a judicial decision as to production may, if
warranted, be sought

Case: 1:18-cr-OO70l-CAB Doc #: 11 Filed: 12/10/18 3 of 5. Page|D #: 41

Chelsea S. Rice

Assistant United States Attomey
December 10, 2018

Page 3

Sux_nmaries of Expert Testimonv - Rule 16 (a) (1) (E)

'l`his is to request that you prepare and provide me with a written summary of any expert testimony
which the government intends to offer in evidence under Rules 702, 703, or 705 of the Federal
Rules of Evidence in its case-in-chief, to include a description of the witnesses‘ qualifications

Exculpatory Evidence

All evidence which is known to the government, or through the exercise of due diligence could
become known, which is material to the defense and the issue of guilt or punishment Fed. R.
Crim. P. 16(a) 1 (C).

_S__e_g_irch gn_d/or Arrest Warral_its and/or Title III Apnlications agd WarranUApplicgtion
Affidavits/Inventories

Copies of any and all search and/or arrest warrants, together with the warrant affidavits(s) relied
upon during the course of the investigations ; and, any inventories prepared Fed. R. Crim. P. 16(a)

(1) (C).
Evidence of Bias or Motive to Lie

The defendant requests any evidence that any prospective government witness is biased or
prejudiced against the defendant, or has a motive to falsify or distort his or her testimony
Pennsylvania v. Rz'chz`e, 480 U.S. 39 (1987); UnitedStates v. Strz`jler, 851 F.2d 1197 (9“‘ Cir. 1988).

Evidence of Criminal Investigation of anv Government Witness

The defendant requests any evidence that any prospective witness is under investigation by federal,
state, or local authorities for any criminal conduct United Sta!es v. Chz'try, 760 F.2d 425 (2nd Cir.),
cert. denied, 474 U.S. 945, (1985).

Evidence Affecting Perception, Recollection. Abilitv to Commux_iicate Truth Telling

The defendant requests the name of any witness who made an arguably favorable statement
concerning the defendant Jackson v. Waz`nwright, 390 F.2d 288 (5th Cir. 1968); Chavz's v, North
Carolina, 637 F. 2d 213, 224 (4th Cir. 1; 1980); Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir.), cert.
denied, 439 U.S. 883 (1978); Hudson v. Blackburn, 601 F. 2d 785 (5thCir. 1979), cert. denied, 444
U.S. 1086 (1980).

Rule 12 (d} (2) Notice

Defendant requests notice of the governments intention to use in evidence in chief at trial any
evidence that the defendant may be entitled to discover under Rule 16.

Case: 1:18-cr-OO70l-CAB Doc #: 11 Filed: 12/10/18 4 of 5. Page|D #: 42

Chelsea S. Rice

Assistant United States Attorney
December 10, 2018

Page 4

Other Offense Evidence - Rule 404 (b)

Defendant requests notice of the nature of any "other offense" evidence which the government
intends to use at trial in its case-in-chief or in rebuttal, together with any documents or tangible
objects which the government intends to introduce in evidence in connection with such other
offense evidence; and documents material to the preparation of the defense in opposition to said
other offense evidence; and, any written or oral statement made by the defendant relevant to said
other offense evidence, as such statements are defined in Rule 16(a) (1) (A). See, Rule 404 (b),
F ederal Rules of Evidence; Rule 16(a) (1) (C), Federal Rules of Criminal Procedure.

Brady Material

Pursuant to Braa'y v. Maryland, 373 U.S. 83 (1963) and Kyles v. th'tley, 514 U.S. 419 (1995), l
request that you provide me with any exculpatory material that exists on this case or is reasonably
discoverable to the government relating to the guilt and/or punishment Should you have any
question with regard to whether certain information constitutes Brady material, it is requested that
such information be presented to the court for an in camera determination as to whether it should
be produced and that 1 be provided notice that an in camera presentation is being made.

Jencks Act Material

The defense requests all material to which the defendant is entitled to the Jencks Act, 18 U.S.C. §
3500. The defendant specifically requests pretrial production of these statements so that the court
may avoid necessary recesses and delays for defense counsel to properly use any Jencks statements
and prepare for cross-examination

Giglio Material

Defendant requests, pursuant to Giglio v. United Staz‘es, 405 U.S. 150 (1972), and its progeny, that
the government produce any information known or reasonably discoverable by the government
which might bear unfavorably upon the credibility of any witness expected to be called to testify
by the government at trial. Such information should include but not be limited to: (a) the witness’
prior criminal record to include pending cases; (b) any known instance of the witness having made
a false statement to a law enforcement officer either before or after arrest in the instant case, or
while under oath; (c) any direct or implied promises of benefit or leniency in whatever form,
known to have been made with respect to this or any other case; (d) information, if any, related to
the length and extent of the witness' addiction to narcotic drugs; and (e) the name and addresses of
any person (s) known to the government to whom the witness has made statements concerning the
subjects of the indictment, which statements were inconsistent with statements made by the
witness to law enforcement officers

Case: 1:18-cr-OO70l-CAB Doc #: 11 Filed: 12/10/18 5 of 5. Page|D #: 43

Chelsea S. Rice

Assistant United States Attomey
December 10, 2018

Page 5

Government E§amination of Law Enforcement Personnel Files

The defendant requests that the government examine the personnel files and any other files within
its custody, care, or control, or which could be obtained by the government, for all testifying
witnesses, including testifying officers and agents in this case. The defendant requests that these
files be reviewed by the government attorney for evidence of perjurious conduct or other like
dishonesty, or any other material relevant to impeachment, or any information that is exculpatory,
pursuant to its duty under United States v. Hemhorn, 931 F. 2d (9th Cir. 1991).

The requests made above are of a continuing nature and presume that you will forward such
information to me as it becomes available to the government 1 will make every effort, if necessary,
to reschedule my time so as to accommodate any reasonable arrangements that can be made, if
necessary, to reschedule my time so as to accommodate any reasonable arrangements that can be
made with respect to the inspection of physical exhibits which cannot be copied. l would however
appreciate your assistance in ensuring that discoverable material is made available as early as
possible so as to avoid any unnecessary inconvenience to the court in dealing with last minute
motions or delays related to preparation for trial.

l am also requesting on behalf of my client that you advise the investigating law enforcement
officers in the case that he desires that they refrain from initiating any contact with liim, except
with prior notification to, and in the presence of, his attorney

If l can be of further assistance with regard to this matter, please feel free to contact me.

Very truly yours,

/s/ Dominic J. Vitantonio
Dominic J. Vitantonio (0052058)

/s/ George J. Argie
George J. Argie (0034219)

 

Attomeysfor Defendant

DJV/GJA/mm

